969 A.2d 1182 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Rahiem MURPHY, Respondent.
No. 563 EAL 2008.
Supreme Court of Pennsylvania.
April 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of April 2009, the Petition for Allowance of Appeal is GRANTED and the Superior Court's decision, addressing an issue neither raised nor briefed by the parties, is VACATED. Further, the matter is REMANDED to the Superior Court to consider only those issues raised by Respondent and properly preserved for appeal. See Wiegand v. Wiegand, 461 Pa. 482, 337 A.2d 256, 258 (1975)(holding that the Superior Court cannot consider, sua sponte, issues not raised and litigated in the court below).
Justice GREENSPAN did not participate in the consideration or decision of this matter.